Citation Nr: 1757237	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-16 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for peripheral neuropathy.

3. Entitlement to service connection for a series of gastrointestinal issues, to include multiple diagnoses.

4. Entitlement to service connection for bilateral hearing loss.

5. Entitlement to service connection for tinnitus.

6. Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 1971.

This matter arose to the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) 

The Veteran underwent a June 2017 hearing with the undersigned Veterans Law Judge (VLJ). The transcript of the hearing is associated with the record.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Resolving all reasonable doubt in the Veteran's favor, the peripheral neuropathy is connected to the Veteran's time in service.

2. Resolving all reasonable doubt in the Veteran's favor, the Veteran's gastrointestinal issues, to include multiple diagnoses are connected to the Veteran's time in service.

3. Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is connected to the Veteran's time in service.

4. Resolving all reasonable doubt in the Veteran's favor, the Veteran's tinnitus is connected to the Veteran's time in service.

5. Resolving all reasonable doubt in the Veteran's favor, the Veteran's back disability is connected to the Veteran's time in service.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for peripheral neuropathy are met.

2. The criteria to establish service connection for gastrointestinal issues, to include multiple diagnoses, are met.

3. The criteria to establish service connection for bilateral hearing loss are met.

4. The criteria to establish service connection for tinnitus are met.

5. The criteria to establish service connection for a back disability are met.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for peripheral neuropathy, gastrointestinal issues, bilateral hearing loss, tinnitus, and a back disability. For the forthcoming reasons, the Board finds service connection warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The record reveals that the Veteran suffers from peripheral neuropathy, gastrointestinal issues, bilateral hearing loss, tinnitus, and a back disability. In June 2012, the Veteran's private physician examined him and determined that the Veteran's conditions were at least as likely as not related to his time in service. The Although there is negative nexus evidence of record, namely the March 2010 Compensation and Pension examinations for each condition, the Board finds that the positive evidence is approximately equivalent. Thus, as the evidence in support of the claims is at least in relative equipoise, the benefit of the doubt doctrine is for application. Accordingly, the Veteran fulfills the criteria necessary for service connection for peripheral neuropathy, gastrointestinal issues, bilateral hearing loss, tinnitus, and a back disability, and service connection is granted.


ORDER

Service connection for peripheral neuropathy is granted.

Service connection for gastrointestinal issues is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a back disability is granted.


REMAND

The Veteran contends that he is entitled to service connection for hypertension. The Board finds a remand warranted so that the Veteran may undergo an examination.

In March 2010, the Veteran underwent an examination in which the examiner determined it was less likely than not that the Veteran's hypertension was related to his service-connected diabetes. However, the examiner did not opine as to whether or not the Veteran's hypertension could be caused by his exposure to herbicide agents. Without such information, the Board may not adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an examination in which the examiner determines whether it is more or less likely that the Veteran's hypertension was caused by his time in service, any of his service-connected disabilities, or by exposure to herbicide agents.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


